DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on February 22, 2022 was received. Claims 1 and 2 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued December 3, 2021.

Claim Rejections - 35 USC § 112
The rejections of claims 1-2 as indefinite under 35 U.S.C. 112(b) are withdrawn because Applicant suitably amended the claims to remove the indefinite subject matter and antecedent basis issues. 

REASONS FOR ALLOWANCE
Claims 1-2 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to a wheel coating installation having a number of structural elements designed to support and rotate the wheel while it is coated by way of an inner rim nozzle and a spoke nozzle, the structural elements including features such as an expansion sleeve and core, a swivel, servo motor, a number of rollers, guide rails, sliding tables and adjustment cylinders, among other elements.
The closest prior art, listed on the PTO-892 form attached with the previous Office Action dated December 3, 2021, fail to teach or suggest all of the same structural elements designed to support a wheel while it is rotated and coated with multiple nozzles, either alone or in combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.K/


/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717